 

July 18, 2005

 

 

Dan Bolstad

2926 Shelter Creek Court

Green Bay, Wisconsin 54313

 

 

Dear Dan:

 

This letter confirms our offer of employment made to you for the position of
Senior Vice President of Operations reporting to Perry Odak, CEO. Your base pay
will be $290,000, payable bi-weekly at the rate of $11,153.85. You will also
have the opportunity to receive a targeted bonus of 50% of your annual salary,
of which 50% of that 50% is guaranteed ($72,500.00). The bonus program is based
on achieving company performance and individual performance objectives. Awards
are generally distributed thirty days after the year-end earnings release.

 

We are extremely excited to have you join the Wild Oats Markets team. The
education and work experience background you will bring to the position will
help us to obtain goals we have set as a growing organization.

 

Management will recommend a grant to you of 100,000 stock options for shares of
Wild Oats Markets common stock. If approved by the Compensation Committee of the
Board of Directors, the strike price will be based on the market value of Wild
Oats Markets Stock two business days after the quarterly earnings release.

 

You will be eligible for 15 days-accrued vacation hours for each year of
employment.

 

Wild Oats Markets, Inc. will reimburse you for approved relocation expenses up
to $50,000, in addition to four months temporary living and the movement of
household goods. For relocation policy guidance, please contact Danielle Boyd at
720-562-4694. Wild Oats Markets, Inc. has contracted Relo Direct, Inc. as our
third party administrator for all relocations.

 1. You must provide paid receipts or a direct invoice (moving company) showing
    the expenses incurred to obtain reimbursement.
 2. You understand that if you are terminated for cause or voluntarily terminate
    your employment with Wild Oats Markets, Inc. within one year from the date
    you commenced working (as opposed to your hire date), then you will
    reimburse Wild Oats Markets, Inc. in full for the moving expenses provided
    to you.

 

Upon the start of your employment, you will be scheduled to meet with your
supervisor to complete the new hire forms. Since the law now requires us to
verify your authority to work in the United States, be sure to bring
documentation that will permit Wild Oats Markets to verify your eligibility.
Most common documents provided are Drivers License, State Birth Certificates or
Passport and Social Security Card.

 

--------------------------------------------------------------------------------

Dan Bolstad

July 15, 2005

Page 2

 

Later in the month, you will attend Wild Oats Markets’ orientation, which offers
a more in-depth exploration of the origination of Wild Oats Markets, logistics,
and a tour of the facilities.

 

The terms of this letter do not imply employment for a specific period. Your
employment is at will; either you or the Company can terminate it at any time,
with or without cause. The following paragraphs detail the Wild Oats executive
Change of Control Agreement.

 

In the event that your employment is terminated as a result of a "change in
control", the principle benefits of that change consists of (i) a lump sum
payment equal to two times your salary and bonus, (ii) a lump sum payment in
lieu of Company contributions that would have been made on your behalf to the
Company’s saving plan had your employment continued for two additional years,
(iii) accelerated vesting of all options, (iv) continuation of life, disability,
accident and health insurance benefits for a period of two years following such
termination of employment, and (v) a payment equal to the amount necessary to
reimburse you for the full effect of any excise tax levied on "exercise
parachute payments". In the event that conditions triggering the benefits under
the "change in control" are satisfied, you are subject to certain restrictive
covenants relating to non-competition and solicitation of employees, customers
or suppliers of the Company for two years following the termination of your
employment.

 

Except as expressly set forth in this Section, all compensation and other
benefits shall cease to accrue upon termination of Executive's employment. Upon
termination of the Executive's employment for any reason, Executive shall be
deemed to have resigned from all offices and directorships, if any, then held
with the Company or any of its subsidiaries or other affiliates.

Formally your official start date will be July 25, 2005.

Congratulations and welcome to Wild Oats Markets.

Sincerely,

 

 

/s/ Peter Williams

Vice President of Human Resources

 

 

I have read the letter completely & understand and agree to the terms.

/s/ Dan Bolstad July 19, 2005 NAME DATE

 

 

 

